Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps include all of the steps necessary for the material’s creation. The instant claim 8 sets forth that the method of making the material comprising ‘synthesizing’ the material.  The claimed method includes no clearly defined steps setting forth the creation of the material to an extent that one of ordinary skill in the art would be capable of its synthesis.  Various dependent claims set forth individual steps used in such a synthesis, but no complete synthetic reaction, beginning from precursors and ending with the isolation or creation of such a product is set forth.   The claims are rejected as being indefinite in scope based on these omissions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in WO2019160093 (wherein US 20210040385 is cited herein as an English language equivalent).

Regarding Claim 1 and 8:  Kuwabata teaches a core-shell semiconductor nanoparticle (quantum dot; See p112) having a core containing an M1, M2 and Z element, wherein the M1 element is selected from Ag, Cu, or Au, the M2 element is one or more of Al, Ga, In, or Tl, and Z is one or more of S, Se or Te (See Paragraph 18-20). Kuwabata teaches that the material may be for example Ag(In,Ga)S (See Paragraph 21; the notation (In,Ga) is interpreted as In1-xGax).  Kuwabata teaches that the semiconductor is generally provided as M1M2Z2; however Kuwabata teaches that the core stoichiometry may be provided such that the molar ratio of Z to M1+M2 is not equal to 1 and form a non-stoichiometric compound.  On this basis, Kuwabata obviates the creation of materials having ratios greater than or equal to 1, such as 0.5; rendering the composition as M1M2Z as claimed.  Thus Kuwabata teaches an overlapping range of claim compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping range to arrive at the invention as claimed.  Kuwabata teaches that the core-shell quantum dot has a half-bandwidth (FWHM) from 10 to 40 nm (See Paragraph 58).  The quantum yield may be from 20 to 100% (See Paragraph 64). Kuwabata teaches that the quantum dot may emit in the green region (510-590 nm) and in the red (605-690 nm) (See Paragraph 66).   Kuwabata teaches a means for synthesizing such a material (See Paragraph 70).

 Regarding Claim 2-3 and 9: Kuwabata teaches the core contains an M1, M2 and Z element, wherein the M1 element is selected from Ag, Cu, or Au, the M2 element is one or more of Al, Ga, In, or Tl, and Z is one or more of S, Se or Te.  Kuwabata particularly teaches that the composition may comprise Ag, Ga and S (See Paragraph 21).  Kuwabata does not teach the incorporation of Cd.  Kuwabata teaches that the core may be covered in a shell (See Paragraph 16).

Regarding Claim 4: Kuwabata teaches that the core-shell quantum dot has a half-bandwidth (FWHM) from 10 to 40 nm (See Paragraph 58).  

Regarding Claim 5:    The quantum yield may be from 20 to 100% (See Paragraph 64).

Regarding Claim 6: Kuwabata teaches that the quantum dot may emit in the green region (510-590 nm; See Paragraph 56).

Regarding Claim 7: Kuwabata teaches that the core-shell quantum dot has a half-bandwidth (FWHM) from 10 to 40 nm (See Paragraph 58).  The quantum yield may be from 20 to 100% (See Paragraph 64). Kuwabata teaches that the quantum dot may emit in the green region (510-590 nm) (See Paragraph 56).

Regarding Claim 10:  Kuwabata teaches the creation of core shell particles in an initial stage (See Paragraph 73-101).  Kuwabata teaches that the core may include any of Al, Ga, In, Tl with Ag and a chalcogenide chosen from S, Se,Te.  Kuwabata teaches the shell is created from a Group 16 and Group 13 element.  It would have been obvious to chose the materials of the shell such that they differ from that of the core.  Thus material is added initially and is then added later.  Kuwabata does not require In in the core.

Regarding Claim 11:  Kuwabata teaches that the as-created particles may be combined with other semiconductor materials that are disclosed in the background (See Paragraph 112).  Kuwabata teaches that known semiconductor nanoparticles may include ZnS shells (See Paragraph 3).  Thus Zn may be added to the composition after the initial creation step.

Regarding Claims 12-13:  Kuwabata teaches a material that may contain either S or Se.  The instant claims individually set forth precursors for optional elements.  Kuwabata does not appear to teach the individual compounds set forth; however, the claims do not necessitate the use of either S (in claim 12) or Se (in claim 13) and thus Kuwabata meets the claim where the alternative element Se (in relation to Claim 12) and S (in relation to claim 13) are used to create such a material.

Regarding Claim 14:  Kuwabata teaches Ga(acac)3 as a suitable gallium precursor (See Paragraph 129).

Regarding Claim 15:  Kuwabata teaches that the process may comprise a fluid dispersion step wherein the materials undergo surface modification (See Paragraph 102-103).  The modifier may be TOP (See Paragraph 45).

Regarding Claim 16-17:  The reaction mixture may be centrifuged to separate the products (See Paragraph 86).  Kuwabata teaches the centrifugation is performed by adding an alcohol, such as methanol or ethanol, to the reaction mixture.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734